United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1138
                                   ___________

In re: David M. Austin,                      *
                                             *
               Debtor,                       *
                                             *
---------------------------------------      *
                                             *
Donald E. Waring,                            * Appeal from the United States
                                             * Bankruptcy Appellate Panel.
               Appellant,                    *
                                             *
        v.                                   * [UNPUBLISHED]
                                             *
David M. Austin,                             *
                                             *
               Appellee.                     *
                                        ___________

                             Submitted: April 7, 2006
                                Filed: April 13, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Donald Waring appeals from a decision of the Bankruptcy Appellate Panel
(BAP) reversing the bankruptcy court’s judgment excepting from discharge under
11 U.S.C. § 523(a)(2)(A) a debt allegedly owed to Waring by debtor David Austin.
       This court applies the same review standards as the BAP, reviewing the
bankruptcy court’s factual findings for clear error and its conclusions of law de novo.
In re Vote, 276 F.3d 1024, 1026 (8th Cir. 2002). Because we agree with the BAP’s
reasoning and conclusion that the bankruptcy court clearly erred in finding that
Waring justifiably relied on a misrepresentation by Austin, we affirm the BAP’s
decision. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-